Title: To Alexander Hamilton from James McHenry, 30 March 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            War Depart. 30 March 1799
          
          I have directed Lt Leonard to fall down to New York there to receive your orders, and instructions. sent him — I presume you will find it necessary to furnish his men with appropriate officers. I have ordered cloathing to be forwarded to Col. Stephens for such of his men as may stand in need of it. You will give all necessary orders respecting his route to Easton or Bethlehem in Pennsylvania and to have them provided with rations & transportation from Albany &c.
          I have the honour to be Sir with great respect Your ob St
          
            James McHenry
          
          Majr. Gen. Alexr. Hamilton
          
            Sir
            You will employ such means as you may judge best, to
          
        